Allowable Subject Matter
Claims 1-11, 13-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record (Yan et al ) disclose an LED lamp for operation with an input signal received from a dimmer switch, the dimmer switch having a dimmable range comprising a first portion anda second portion, the input signal corresponding to a setting of the dimmer switch, the LED lamp comprising: a first LED light source having a first correlated color temperature (CCT); a second LED light source having a second CCT different from the first CCT. However, Yan et al fails to disclose or fairly suggest, alone or in combination, a control circuity coupled with the first and second LED light sources and configured to couple with the input signal and drive the first and second LED light sources based thereon and particularly including “ wherein the control circuitry is further configured to substantially maintain the brightness of the composite light while changing the composite CCT responsive to changes of the setting of the dimmer switch that are within the first portion of the dimmable range” as recited in claim 1 (claims 2-11, 13, 19 and 21) are allowable since they are dependent on claim 1).
Prior art of record (Yan et al) disclose an LED lamp for operation with an input signal received from a dimmer switch, the dimmer switch having a dimmable range comprising a first portion and a second portion, the input signal corresponding to a setting of the dimmer switch, the LED lamp comprising: a first LED light source having a first correlated color temperature (CCT); a second LED light source having a second CCT different from the first CCT. However, Yan et al fails to disclose or fairly suggest, alone or in combination receiving an input signal from the dimmer switch, the input signal corresponding to a setting of the dimmer switch within the dimmable range and particularly including “detecting a change of the setting within the first portion of the dimmable range; responsive to detecting the change of the setting within the first portion of the dimmable range, adjusting drive current to at least one of the first or second LED light sources to change a composite CCT produced by 
Prior art of record (Yan et al) disclose an LED lamp for operation with an input signal received from a dimmer switch, the dimmer switch having a dimmable range comprising a first portion and a second portion, the input signal corresponding to a setting of the dimmer switch, the LED lamp comprising: a first LED light source having a first correlated color temperature (CCT); a second LED light source having a second CCT different from the first CCT. However, Yan et al fails to disclose or fairly suggest, alone or in combination, a first LED light source having a first correlated color temperature (CCT); a second LED light source having a second CCT different from the first CCT, wherein first light emitted from the first LED light source and second light emitted from the second LED light source combine during operation to produce a composite light having a brightness and a composite CCT and particularly including “the control circuitry is further configured to substantially maintain the brightness of the composite light while reducing the composite CCT responsive to reductions of the setting of the dimmer switch that are within the upper portion of the dimmable range and reduce the brightness of the composite light while reducing the composite CCT responsive to reductions of the setting of the dimmer switch that are within the lower portion of the dimmable range’ as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/ 
Primary Examiner
 Art Unit 2844